                          UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF NEW MEXICO

 In re:                            )
                                   )
 KATHRYN RAMONA ESQUIBEL,          )            Case No. 17-10498-j7
                                   )
             Debtor.               )            Adversary No. 17-1044-j
 _________________________________ )
                                   )            MOTION TO DISMISS COMPLAINT
 UNITED STATES TRUSTEE,            )            UNDER 11 U.S.C. § 727
                                   )
             Plaintiff,            )
 v.                                )
                                   )
 KATHRYN RAMONA ESQUIBEL,          )
                                   )
             Defendant.            )



              MOTION TO DISMISS COMPLAINT UNDER 11 U.S.C. § 727

            The United States Trustee for the District of New Mexico hereby moves the Court

for dismissal of the complaint filed in this adversary proceeding, and as grounds the United

States Trustee states the following:

            1. The complaint in the above-styled case was timely filed on June 2, 2017 and

                subsequently amended on June 5, 2017. (Docs. 1 and 2).

            2. An Answer to the Complaint was filed on June 29, 2017. (Doc. 5).

            3. On September 21, 2020 a Status Conference was held at which the parties

announced the possibility of a resolution of matters in controversy in the adversary proceeding if

the Debtor complies with certain terms of settlement. The Court granted the parties additional

time to determine if the Debtor complied with settlement terms that could result in a dismissal of

the adversary proceeding. Additional time was also granted to allow the Ch. 7 Trustee to make




  Case 17-01044-j      Doc 39     Filed 11/19/20     Entered 11/19/20 10:31:34 Page 1 of 3
an accounting of the estate. The Court continued the Status Conference until November 19,

2020, and subsequently to November 23, 2020, with the following notation in its Order:

       Note: if a motion to dismiss this adversary proceeding is filed in this adversary
       proceeding, and a 21-day notice of the deadline to object to the motion to dismiss is filed
       in bankruptcy case No. 17-10498-j7 and served on all creditors and parties in interest in
       the bankruptcy case prior to the scheduled status conference, the Court will vacate the
       status conference. (Doc. 38).


            4.      On November 18, 2020, the Ch. 7 Trustee reported the Debtor had

substantially complied with her obligations to resolve the adversary proceeding.

            WHEREFORE, Plaintiff moves the Court for relief as follows:

            That the Court:

           a. enter an order dismissing this adversary proceeding;

           b. enter an order vacating the scheduled Status Conference scheduled on November

                 23, 2020; and

            c. for such other and further relief as the Court deems appropriate.

                                                          Respectfully submitted,

                                                          ILENE J. LASHINSKY
                                                          United States Trustee

                                                          /s/Jaime A. Pena
                                                          Jaime A. Pena
                                                          Trial Attorney
                                                          Office of the U.S. Trustee
                                                          P.O. Box 608
                                                          Albuquerque, NM 87103
                                                          (505) 248-6550
                                                          (505) 248-6558 (fax)
                                                          Jaime.A.Pena@usdoj.gov




 Case 17-01044-j        Doc 39    Filed 11/19/20     Entered 11/19/20 10:31:34 Page 2 of 3
                                CERTIFICATE OF SERVICE

        I hereby certify that on November 19, 2020, a true and correct copy of the Motion to
Dismiss Complaint was electronically filed with the Court using the CM/ECF system, which sent
notification to all parties of interest participating in the CM/ECF system.


/s/Jaime A. Pena
Jaime A. Pena
Trial Attorney
Office of the U.S. Trustee




 Case 17-01044-j       Doc 39    Filed 11/19/20   Entered 11/19/20 10:31:34 Page 3 of 3
